United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Columbus, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Stanley R. Stein, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-266
Issued: October 24, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 16, 2012 appellant, through his representative, filed a timely appeal of a
May 30, 2012 decision of the Office of Workers’ Compensation Programs (OWCP), which
denied his claim for a recurrence of disability. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish a recurrence of total
disability beginning February 24, 2010, causally related to his employment-related conditions.
FACTUAL HISTORY
On February 23, 2009 appellant, then a 43-year-old part-time flexible clerk, was injured
when he bent over a hamper to retrieve a bundle of flats and felt pain through his lower back. He
stopped work on February 24, 2009 and returned with restrictions on February 25, 2009 for four
1

5 U.S.C. § 8101 et seq.

hours a day. On March 10, 2009 appellant was released to work up to eight hours a day with
work restrictions. OWCP accepted the claim for lumbar and thoracic sprains.
In a March 30, 2009 report, Dr. Stephen Altic, a Board-certified family practitioner and
osteopath, noted that on February 24, 2009 appellant bent over to pick up some magazines at
work and felt low and mid back pain. He diagnosed thoracic strain and sprain, lumbar strain and
sprain and provided work restrictions on lifting over 15 pounds and overhead reaching.
In an August 3, 2009 report, Dr. Gregory Z. Mavian, a Board-certified neurosurgeon and
osteopath, diagnosed lumbosacral myalgia without neurologic impairment or extreme pain. He
noted associated degenerative disc disease and protrusion and stenosis of the foramen at L4-5,
worse at L5-S1.
In a February 11, 2010 work restriction report, Dr. Altic noted appellant’s restrictions for
sedentary sitting work only. He precluded bending, twisting or turning, reaching below the
knees, pushing or pulling, squatting or kneeling, standing or walking. Appellant could lift up to
10 pounds occasionally and could sit continuously.
On February 12, 2010 appellant accepted a modified-duty assignment. The duties were
listed as verbally engage customers who were mailing letters and parcels at the automated postal
center (APC), a standalone kiosk. The position did not include any physical requirements other
than sitting. Appellant was assigned to sit in a chair for six hours a day and verbally assist the
postal customers in using the APC.
In a February 24, 2010 attending physician’s report, Dr. Altic diagnosed an L4-5 and L5S1 disc bulge. He checked the box “yes” that appellant’s condition was caused or aggravated by
his employment activities. Dr. Altic placed appellant off work from February 24 through
August 1, 2010. He noted that appellant’s condition was worsening.
On March 4, 2010 appellant filed a Form CA-7 requesting compensation for leave
without pay for the period February 24 to 26, 2010. He filed additional claims for compensation
from February 27 to March 12, 2010.
By letters dated March 8 and 22, 2010, OWCP informed appellant of the evidence needed
to support his claim. It requested that he submit such evidence within 30 days.
In a March 25, 2010 report, Dr. Altic placed appellant off work from February 24 through
May 31, 2010 due to worsening low back pain. He advised that appellant had significant painful
range of motion in the lumbar spine with positive straight leg raising on the right that was
worsening. Dr. Altic reiterated that appellant had an L4-5 and L5-S1 disc herniation.
In an April 16, 2010 decision, OWCP denied the claim finding that the evidence failed to
establish his total disability beginning February 24, 2010.
On March 22, 2010 OWCP referred appellant to Dr. James Rutherford, a Board-certified
orthopedic surgeon, for a second opinion. In a report dated April 19, 2010, Dr. Rutherford
reviewed appellant’s history of injury and treatment. On examination he determined that
appellant continued to have residuals of his injuries. Dr. Rutherford prescribed work limitations
2

and recommended an electromyography and nerve conduction study (EMG/NCS) to determine
whether he had any radicular clinical findings. He recommended follow-up with a neurosurgeon
based upon the results. Dr. Rutherford recommended physical therapy and a reevaluation if the
EMG was normal. He advised that appellant could work eight hours daily within restrictions.
Dr. Rutherford placed no restriction on sitting.
In a May 10, 2010 attending physician’s report, Dr. Altic diagnosed L4-5 and L5-S2 disc
bulge. He advised that appellant’s condition was worsening and placed him off work. Dr. Altic
continued to treat appellant and advised that he was unable to work.
In a May 19, 2010 decision, OWCP denied appellant’s claim for compensation beginning
February 27, 2010.
Appellant requested hearings from both the April 16 and May 19, 2010 decisions. The
hearings were combined on August 4, 2010.
An August 6, 2010 EMG read by Dr. Thomas Skeels, Board-certified in rehabilitative
medicine and an osteopath, revealed right S1 radiculopathy, lumbar paraspinal muscle guarding
and increased insertional activity in the L4-S1 areas. The examination revealed no denervation
and no motor unit loss. Dr. Skeels recommended a series of lumbar epidural steroid injections.
In a September 1, 2010 report, Dr. Altic noted that appellant continued to have low back
pain and radicular complaints that were greater on the right. He reiterated that the injury resulted
in L4-5 and L5-S1 disc bulge with foraminal stenosis. Dr. Altic noted that the updated MRI scan
from May 12, 2010 showed disc bulges at L4-5 and L5-S1 with foraminal stenosis. He stated
that the most recent EMG nerve conduction study revealed a right S1 radiculopathy consistent
with the L5-S1 disc bulge and foraminal stenosis, which was additional evidence of the injury
resulting in significant pathology. Dr. Altic explained that the right S1 radiculopathy was
“basically ‘nerve damage’ due to this injury and the disc pathology at L5-S1.” He opined that
the L4-5 and L5-S1 disc bulges, foraminal stenosis and right S1 radiculopathy were a result of
the industrial injury.
In a September 30, 2010 report, J. Nick Marzella, Ph.D., a clinical psychologist,
diagnosed dysthymic disorder. He opined that appellant’s condition was a result of his industrial
injury and its subsequent impact on his lifestyle.
In a November 3, 2010 attending physician’s report, Dr. Altic noted that appellant had no
history of concurrent or preexisting injury or disease or physical impairment. He checked the
box “yes” that the diagnosed condition was caused or aggravated by an employment activity.
Dr. Altic indicated that appellant was totally disabled since February 24, 2010.
By decision dated November 9, 2010, an OWCP hearing representative set aside the
April 16 and May 19, 2010 decisions and remanded the claim for further development. She
noted that Dr. Rutherford had recommended an EMG/NCS and, if it was positive for
radiculopathy, additional allowances might be considered. The hearing representative directed
that the job duties that appellant was performing at the time he stopped working on February 23,
2010, be added to the statement of accepted facts. She also directed development of the medical
evidence on whether the bulging discs and right radiculopathy were directly caused, aggravated
3

or accelerated as the result of the February 23, 2009 injury. The hearing representative also
directed medical development with regard to whether appellant’s condition prevented him from
working at modified duty as of February 23, 2010.
On December 30, 2010 the employing establishment controverted the claim. A copy of
appellant’s modified job duties as an APC host was provided. The modified assignment noted
that appellant was provided with a comfortable chair for support.
In a letter dated January 24, 2011, appellant’s counsel requested that OWCP allow the
additional condition of dysthymic disorders.
On April 11, 2011 OWCP referred appellant for a second opinion, together with a
statement of accepted facts, a set of questions and the medical record, to Dr. Edward G. Fisher, a
Board-certified orthopedic surgeon.
In a report dated May 9, 2011, Dr. Fisher reviewed appellant’s history of injury and
treatment, and the new statement of accepted facts. He examined appellant and noted that the
only objective findings were decreased range of back motion of flexion and lateral bending.
There were subjective complaints of pain over the low back area only when performing active
range of motion of the back. Dr. Fisher opined that appellant’s accepted work-related conditions
of lumbar sprain and thoracic sprain has resolved. They were soft tissue injuries which healed or
resolved in a matter of a few weeks, or up to two months following the injury. Dr. Fisher stated
that appellant’s preexisting degenerative disc disease over L4-5 and L5-S1 was aggravated by
the work injury. He described the aggravation as temporary, once appellant received definitive
appropriate treatment. Dr. Fisher found that appellant was capable of performing his preinjury
duties as a part-time flexible postal clerk.
In a decision dated June 3, 2011, OWCP denied appellant’s claim for total disability
commencing February 24, 2010. It found the medical evidence failed to establish that he was
disabled for work due to the work-related injury of February 23, 2009. On June 14, 2011
appellant’s counsel requested a hearing.
By decision dated September 7, 2011, an OWCP hearing representative set aside the
June 3, 2011 OWCP decision. She remanded the case for a supplemental opinion from
Dr. Fisher addressing whether the EMG reports and the medical evidence supported an
aggravation of appellant’s degenerative disease.
In an August 31, 2011 report, Dr. Altic noted that appellant continued to have low back
pain and right lower extremity radicular pain.
In a letter dated September 23, 2011, OWCP provided Dr. Fisher with an updated
statement of accepted facts, and the medical record, including EMG reports. It requested that he
further address his previous conclusions and whether appellant’s February 24, 2010 work
stoppage from his modified job was justified.
In an October 10, 2011 addendum, Dr. Fisher reviewed the diagnostic studies and
medical records. He noted that the EMG/NCV of the lower extremities performed in
December 2009 was normal with no evidence of radiculopathy. The EMG/NCV of August 2010
4

mentioned S1 radiculopathy on the right side but this was not supported by objective clinical
evidence. Dr. Fisher explained that appellant had objective findings of decreased range of back
motion of flexion of 25 degrees, extension of 5 degrees and laterally bending of 10 degrees with
complaints of pain only over the low back area. Neurological examination of the lower
extremities was entirely normal with the reflexes equal, the motor power 5/5, sensation intact and
no radicular signs or symptoms over the lower extremities. The Lasegue test and straight leg
raising were negative bilaterally. Dr. Fisher explained that during the examination, appellant
exhibited no radicular signs or symptoms over the lower extremities to confirm radiculopathy.
He found no clinical evidence that appellant sustained lumbar radiculopathy as a result of the
February 23, 2009 work injury. Dr. Fisher reiterated that, while the August 2010 EMG/NCV
mentioned S1 radiculopathy on the right, the clinical examination did not support this finding.
He explained the S1 radiculopathy was not supported on any clinical examination of record and
opined that appellant did not have lumbar radiculopathy as a result of his February 23, 2009
lumbar injury. Dr. Fisher explained that the degenerative disc disease was aggravated by the
work incident. He found that appellant was capable of working in the modified lobby director
position on February 24, 2010 and on May 5, 2011. Dr. Fisher explained that there were no
objective findings on examination to preclude appellant from working in such position.
In a November 2, 2011 decision, OWCP denied appellant’s claim for total disability
compensation commencing February 24, 2010. The evidence did not support total disability
causally related to the February 23, 2009 injury. In a separate November 2, 2011 decision, it
accepted the claim for displacement of lumbar intervertebral disc without myelopathy.
On November 15, 2011 appellant’s counsel requested a hearing, which was held on
March 14, 2012. In a letter dated December 15, 2011, he requested a copy of the physical
description for appellant’s modified position.
In an April 5, 2012 letter, Annette Clark, a health and resource management specialist
with the employer, controverted the claim. She noted that Dr. Altic’s February 11, 2010 work
restrictions allowed for sedentary sitting work. Ms. Clark explained that appellant was offered a
new job for six hours a day to “assist customers with APC.” The position allowed sitting for six
hours a day. Appellant accepted the job offer on February 12, 2010 and had a comfortable chair
for support. Ms. Clark noted that on February 24, 2010 appellant saw Dr. Altic, who commented
that the “condition was worsening” and advised that appellant was unable to work. She stated
that appellant stopped work on February 24, 2010 and did not return.
By decision dated May 30, 2012, OWCP’s hearing representative affirmed the
November 2, 2011 decision, finding that appellant had not established a recurrence of total
disability.2

2

The hearing representative also found that appellant provided prima facie medical evidence supportive of his
having developed a psychiatric condition due to his February 23, 2009 accepted work injury. On May 31, 2012
OWCP accepted that dysthymic disorder was work related.

5

LEGAL PRECEDENT
Section 10.5(x) of OWCP’s regulations define “recurrence of disability” as an inability to
work after an employee has returned to work, caused by a spontaneous change in a medical
condition which had resulted from a previous injury or illness, without an intervening injury or
new exposure to the work environment that caused the illness. This term also means an inability
to work that takes place when a light-duty assignment made specifically to accommodate an
employee’s physical limitations due to his or her work-related injury or illness is withdrawn
(except when such withdrawal occurs for reasons of misconduct, nonperformance of job duties
or a reduction-in-force) or when the physical requirements of such an assignment are altered so
that they exceed his or her established physical limitations.3
Appellant has the burden of establishing that he sustained a recurrence of a medical
condition4 that is causally related to his accepted employment injury. To meet his burden,
appellant must furnish medical evidence from a physician who, on the basis of a complete and
accurate factual and medical history, concludes that the condition is causally related to the
employment injury and supports that conclusion with sound medical rationale.5 Where no such
rationale is present, the medical evidence is of diminished probative value.6
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence
establishes that he or she can perform the light-duty position, the employee has the burden to
establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and show that he or she cannot perform such light duty. As part of this burden, the
employee must show a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the light-duty job requirements.7
ANALYSIS
OWCP accepted the claim for lumbar and thoracic sprains as well as displacement of
lumbar intervertebral disc without myelopathy. On February 12, 2010 appellant accepted a
modified assignment that involved sitting for six hours daily. This assignment was based on the
February 11, 2010 restrictions of appellant’s physician, Dr. Altic, who advised that appellant
could occasionally lift up to 10 pounds and had no restrictions on sitting. Beginning
February 24, 2010, appellant claimed compensation asserting that he was totally disabled
3

20 C.F.R. § 10.5(x). See Carlos A. Marrero, 50 ECAB 117 (1998).

4

“Recurrence of medical condition” means a documented need for further medical treatment after release from
treatment for the accepted condition or injury when there is no accompanying work stoppage. Continuous treatment
for the original condition or injury is not considered a need for further medical treatment after release from
treatment, nor is an examination without treatment. 20 C.F.R. § 10.5(y).
5

Ronald A. Eldridge, 53 ECAB 218 (2001).

6

Albert C. Brown, 52 ECAB 152 (2000).

7

Conard Hightower, 54 ECAB 796 (2003).

6

beginning that date. There is no evidence that the employing establishment withdrew this job or
changed its duties before appellant stopped work.
Thereafter, OWCP referred appellant to Dr. Fisher for a second opinion. In a May 6,
2011 report, Dr. Fisher noted appellant’s history, examined appellant and noted that the only
objective findings were decreased range of back motion. He opined that appellant no longer
suffered from the accepted work-related conditions of lumbar sprain and thoracic sprain, as they
were soft tissue injuries that healed within two months of the injury. Dr. Fisher noted that
preexisting degenerative disc disease over L4-5 and L5-S1 was temporarily aggravated by the
work injury. He indicated that appellant was capable of performing his preinjury duties. OWCP
thereafter sought clarification and also requested that he address appellant’s ability to perform
the modified job beginning February 24, 2010. In an October 10, 2011 addendum, Dr. Fisher
explained that the EMG/NCV of the lower extremities performed in December 2009 was normal
with no radiculopathy and that, while an August 2010 EMG/NCV of mentioned S1 radiculopathy
on the right side, this was not clinically supported with objective evidence. He explained the
neurological examination of the lower extremities was entirely normal and there were no
radicular signs or symptoms over the lower extremities. Dr. Fisher noted that none of the
examinations of appellant revealed radicular signs or symptoms over the lower extremities to
confirm radiculopathy. He concluded that there was no supportive clinical evidence that
appellant sustained lumbar radiculopathy as a result of the February 23, 2009 work injury.
Dr. Fisher indicated that, while degenerative disc disease was aggravated by the work injury,
appellant was capable of working as a modified lobby director position on February 24, 2010.
He explained that there were no objective findings on his examination to preclude appellant from
working as a modified lobby director.
In support of his claim, appellant provided reports from Dr. Altic. In a September 1,
2010 report, Dr. Altic noted that appellant continued to have low back pain and radicular
complaints and opined that the work injury resulted in L4-5 and L5-S1 disc bulge with foraminal
stenosis. He stated that an MRI scan from May 12, 2010 showed disc bulges at L4-5 and L5-S1
with foraminal stenosis and that a recent EMG was consistent with such diagnoses which were
due to the work injury. The Board notes that Dr. Altic did not clearly explain the reasons why
the conditions were caused or aggravated by the February 23, 2009 work injury.8 He also did not
offer a rationalized opinion to explain why appellant could no longer perform the duties of his
light-duty position beginning February 24, 2010, and why any such disability or continuing
condition would be due to the accepted conditions. Dr. Altic also offered several attending
physician’s reports finding appellant disabled and also diagnosing L4-5 and L5-S1 disc bulge
and checked a box “yes” to support that appellant’s condition was caused or aggravated by his
employment activities and placed appellant off work from February 24, 2010 through
February 28, 2011. The Board has held, however, that when a physician’s opinion on causal
relationship consists only of checking “yes” to a form question, without explanation or rationale,
that opinion has little probative value and is insufficient to establish a claim.9 Thus, these reports
8

See Jaja K. Asaramo, 55 ECAB 200 (2004) (where an employee claims that a condition not accepted or
approved by OWCP was due to an employment injury, he or she bears the burden of proof to establish that the
condition is causally related to the employment injury).
9

Deborah L. Beatty, 54 ECAB 340 (2003).

7

are insufficient to establish that appellant could no longer perform the duties of his light-duty
position due to his accepted conditions on or after February 24, 2010. Also, as noted, OWCP has
not accepted L4-5 and L5-S1 disc bulge as employment related. Other reports from Dr. Altic did
not specifically address the reasons why appellant’s accepted back conditions contributed to his
inability to perform the sitting duties of his modified position beginning February 24, 2010.
Thus, his reports are insufficient to establish appellant’s claim.10
Appellant also provided a report from Dr. Marzella, however, he did not provide an
opinion that appellant was disabled and unable to work on or after February 24, 2010 as a result
of his employment-related condition. Likewise, several diagnostic reports submitted by
appellant are insufficient to establish appellant’s claim as they did not address whether the
claimed disability commencing February 24, 2010 was causally related to appellant’s accepted
conditions.
In the instant case, none of the medical reports submitted by appellant contained a
rationalized opinion to explain why appellant could no longer perform the duties of his light-duty
position and why any such disability or continuing condition commencing February 24, 2010
would be due to the accepted condition. As appellant has not submitted any medical evidence
establishing that he sustained a recurrence of disability commencing February 24, 2010 which
was causally related to his accepted employment injury, he has not met his burden of proof.
On appeal, appellant’s counsel argued that Dr. Rutherford supported appellant’s inability
to work. While Dr. Rutherford opined that appellant could not perform the duties of his date-ofinjury position, he opined that appellant could work within restrictions for eight hours daily. As
noted, he placed no restrictions on sitting.11
Appellant may submit evidence or argument with a written request for reconsideration
within one year of this merit decision pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605
through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish a recurrence
of total disability beginning on or after February 24, 2010, causally related to his employmentrelated conditions.

10

See Michael E. Smith, 50 ECAB 313 (1999) (medical evidence which does not offer any opinion regarding the
cause of an employee’s condition is of limited probative value on the issue of causal relationship).
11

Counsel also noted that appellant’s condition was accepted for a dysthymic disorder. See supra note 2.
However, OWCP has not issued a decision regarding any disability that may be due to this newly accepted
condition. Therefore, the Board is without jurisdiction to review this on appeal. 20 C.F.R. § 501.2(c).

8

ORDER
IT IS HEREBY ORDERED THAT the May 30, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 24, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

